ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_03_EN.txt. 847

SEPARATE OPINION OF JUDGE HIGGINS

1. In this jurisdictional phase the Court has had to decide whether the
1955 Treaty of Amity, Economic Relations and Consular Rights between
Iran and the United States affords a basis of jurisdiction in respect of any
of the claims advanced by Iran.

2. But there are also important questions relating to the methodology
for determining whether a particular claim falls within the compromis-
sory clause of a specific treaty. Some of these questions were clearly of
concern to the Parties in this case. I have thought it useful briefly to
address this issue, not least because of a marked uncertainty in the prac-
tice of the Court.

3. Article XXI (2) of the 1955 Treaty provides (in phraseology iden-
tical to, or closely approximating, comparable clauses in many other
treaties, multilateral and bilateral) that:

“Any dispute between the High Contracting Parties as to the
interpretation or application of the present Treaty, not satisfactorily
adjusted by diplomacy, shall be submitted to the International Court
of Justice...”

In certain other treaties the phrase “interpretation or application” appears
in the reverse order, as “application or interpretation”. Either way, the
phrase contains two distinct elements which may form the subject-matter
of a reference to the Court. All too frequently, they are treated
compendiously.

4. Where the jurisdiction of the Court is contested, the “application”
of a treaty can manifestly form one or more of the grounds of objection.
There are a multitude of reasons why, in the face of claims advanced, a
treaty may be contended not to apply. It may be said to have been ter-
minated (Arts. 54-60, Vienna Convention on the Law of Treaties); or to
be invalid (Arts. 46-53); or to have lost legal significance because of the
effect of a later treaty on the same subject-matter (Art. 30); or to be non-
retroactive in its application (Art. 28); or inapplicable by reference to its
territorial scope (Art. 29); or subject to a relevant reservation (Art. 21). A
treaty may also be claimed to be inapplicable ratione temporis (see Corfu
Channel case, Merits, Judgment, I. C.J. Reports 1949, p. 22); or not to be
in force between both parties (see the Asylum case, Judgment, 1 CJ.
Reports 1950, pp. 276-277; and the case concerning Constitution of the

48
848 OIL PLATFORMS (SEP. OP. HIGGINS)

Maritime Safety Committee of the Inter-Governmental Maritime Con-
sultative Organization, Advisory Opinion, I.C.J. Reports 1960, p. 171).

5. There occurs rather more infrequently a preliminary objection
whereby one party contends that a treaty claimed by the other party to
found the jurisdiction of the Court is non-applicable ratione materiae.
Study of such relevant jurisprudence as exists on this point is instructive.

6. There are a series of cases which should properly be referred to, but
which are really marginal to the issue. The Factory at Chorzôw case
(Judgment No. 8, 1927, P.C.I.J., Series A, No. 9), the Asylum case
(LC J. Reports 1950, p. 266), the Interpretation of Peace Treaties with
Bulgaria, Hungary and Romania case U.C.J. Reports 1950, p. 65), the
Haya de la Torre case (LC. J. Reports 1951, p. 71), the Anglo-Iranian Oil
Co. case (LC.J. Reports 1952, p. 93), the Northern Cameroons case
U.C.J. Reports 1963, p. 15), the Barcelona Traction, Light and Power
Company, Limited case (LC.J. Reports 1964, p. 6) and Certain Phos-
phate Lands in Nauru case (I. C.J. Reports 1992, p. 240) are among those
where a treaty has fallen for interpretation in a jurisdictional context, but
without raising any point directly relevant to the application of a treaty
as it arises in the present case.

7. In the United States Diplomatic and Consular Staff in Tehran case
(I. C.J. Reports 1980, p. 3) Iran filed no pleadings. In the various com-
munications it nonetheless sent to the Court, it did not contest the “appli-
cation” of the Vienna Convention on Diplomatic Relations and the 1955
Treaty of Amity, Economic Relations and Consular Rights in the juridi-
cal sense of that term. Rather, it said:

“the problem . . . is thus not one of the interpretation and the appli-
cation of the treaties upon which the American Application is based,
but results from an overall situation containing much more funda-
mental and more complex elements” (ibid., p. 19).

8. In the case concerning Applicability of the Obligation to Arbitrate
under Section 21 of the United Nations Headquarters Agreement of
26 June 1947 (C.J. Reports 1988, p. 12) the Court was called upon to
decide whether there existed between the United States and the United
Nations a dispute concerning the interpretation or application of the
Headquarters Agreement which should be referred to arbitration as
envisaged in Section 21 (c) of that instrument. Although the Court
stated that “the request for an opinion concerns solely the applicability to
the alleged dispute of the arbitration procedure provided for by the
Headquarters Agreement” (ibid., p. 26), the Court focused above all
upon whether there was a dispute and upon all the legal elements relating
to that question. It stated that it “sees no reason not to find that a dispute
exists between the United Nations and the United States concerning the

49
849 OIL PLATFORMS (SEP. OP. HIGGINS)

‘interpretation or application’ of the Headquarters Agreement” (C.J.
Reports 1988, p. 32). Judge Schwebel pertinently noted that the dispute
was probably only a dispute as to the application of the arbitration pro-
visions, and not a dispute about interpretation of the Agreement (ibid.,
p. 43).

9. Other cases are more directly relevant for the purpose of addressing
the methodological problems at the heart of the present case. They reveal
a struggle between the idea that it is enough for the Court to find provi-
sionally that the case for jurisdiction has been made, and the alternative
view that the Court must have grounds sufficient to determine definitively
at the jurisdictional phase that it has jurisdiction.

10. In the case concerning Nationality Decrees Issued in Tunis and
Morocco (Advisory Opinion, 1923, P.C.IJ., Series B, No. 4) an objec-
tion was made to the jurisdiction of the Court. The Court found that it
would be necessary for it to reach a provisional conclusion as to the
asserted bases of jurisdiction.

11. In the Mavrommatis case (Mavrommatis Palestine Concessions,
Judgment No. 2, 1924, P.C.I.J., Series A, No. 2), it was necessary for the
Court to assure itself that the dispute fell within the requirements of
Article 26 of the Mandate, that is, that it related “to the interpretation
or the application of the provisions of the Mandate”. The Court on this
occasion stated that it “cannot content itself with the provisional conclu-
sion that the dispute falls or not within the terms of the Mandate” (ibid.,
p. 16). It distinguished the case concerning Nationality Decrees Issued in
Tunis and Morocco on the grounds that in an advisory opinion the prin-
ciple of the consent of States to the submission of disputes was not in
issue. The Greek Government had alleged violations of Article 11 of the
Mandate. The Permanent Court declared that “The question to be solved
is whether the dispute above mentioned should be dealt with on the basis
of this clause” (ibid., p. 17). The technique employed by the Permanent
Court was to enter into a very substantive and detailed analysis of the
claims under the various concessions, by reference to the first para-
graph of Article 11. The analysis was anything but “provisional”. Nor
was there any suggestion that the Permanent Court thought its task was
to see if Greece had made “plausible arguments” or suggested a “reason-
able link” between the claims and those provisions. The Permanent
Court said it was “constrained at once to ascertain whether . . . any
breach of [the obligations in Article 11] would involve a breach of the
provisions of this article” (ibid., p. 23). It correctly pointed out that that
was not to prejudge the merits, for only upon the merits would it be pos-
sible to know whether the obligations truly had been violated.

12. On that basis the Permanent Court upheld the British preliminary
objection in so far as it related to the claim regarding works at Jaffa and
dismissed it in so far as it related to the claim regarding works at Jeru-

50
850 OIL PLATFORMS (SEP. OP. HIGGINS)

salem. The Jerusalem part of the claim could proceed to a judgment on
the merits.

13. In Certain German Interests in Polish Upper Silesia (Jurisdiction,
Judgment No. 6, 1925, P.C.LJ., Series A, No. 6) various preliminary
objections were advanced by Poland, one of which contended that the
Court had no jurisdiction because the dispute was not one contemplated
under Article 23 of the Convention of Geneva, on which the Court’s
jurisdiction was claimed by Germany to be founded. Observing that the
Court’s jurisdiction could not be based on the contentions of either Party
as to Article 23, the Permanent Court acknowledged that it must decide
that matter for itself, at the outset. The Permanent Court acknowledged
that it was important not to intrude upon the merits, but continued:

“On the other hand, however, the Court cannot on this ground
alone declare itself incompetent; for, were it to do so, it would
become possible for a Party to make an objection to the jurisdiction
— which could not be dealt with without recourse to arguments
taken from the merits — have the effect of precluding further
proceedings simply by raising it in limine litis; this would be quite
inadmissible. (Jbid., p. 15.)

The Court concluded that it had to proceed to determine if Article 23
applied “even if this enquiry involves touching upon subjects belong to
the merits of the case” (ibid. ).

14. The Mavrommatis case, in which issues of direct pertinence for the
present case were canvassed both directly and deeply, remains of seminal
importance. The correct way to approach these difficult matters, there so
clearly addressed, appears to have been put in some doubt some 29 years
later by another case between Greece and the United Kingdom. The
Ambatielos case received the detailed attention of both Iran and the
United States in the present case. The comparable issue — that is,
whether a claim was indeed “based on” a treaty (the Treaty of Commerce
and Navigation of 1986) was this time dealt with in a Judgment on the
merits, the Court in its Judgment on jurisdiction the year before having
found that it had jurisdiction to decide whether the United Kingdom was
under an obligation to submit to arbitration in accordance with the Dec-
laration annexed to the Treaty of Commerce and Navigation of 16 July
1926 between Great Britain and Greece. It had found that it had jurisdic-
tion to determine this question “in so far as that claim was based on the
Treaty of Commerce and Navigation of November 10th, 1886” (C.J.
Reports 1953, p. 12). And that matter now fell for determination in the
Court’s Judgment of 1953.

15. Greece suggested that a modest link between the subject-matter of

51
851 OIL PLATFORMS (SEP. OP. HIGGINS)

the dispute and the Treaty of Commerce would suffice: it was said that
the claim “does not prima facie appear to be unconnected with those pro-
visions” (I.C.J. Reports 1953, p. 12). The United Kingdom thought that
this was the wrong jurisdictional test — and that even had it been right
the claim was “obviously unrelated” (ibid., p. 13). The United Kingdom
further contended that “even if all the facts alleged by the Hellenic Gov-
ernment were true, no violation of the Treaty would have occurred”
(ibid. ).

16. The Court departed from the approach so clearly set out in the
Mavrommatis case, stating that in dealing with the words “in so far as
this claim is based on the Treaty of 1866” did “not mean that the Ambat-
ielos claim must be found by the Court to be validly based on the Treaty
of 1886” (ibid, p. 16). Rather, its task was to determine whether:

“the arguments advanced by the Hellenic Government in respect of
the treaty provisions on which the Ambatielos claim is said to be
based, are of a sufficiently plausible character to warrant a conclu-
sion that the claim is based on the Treaty. It is not enough for the
claimant Government to establish a remote connection between the
facts of the claim and the Treaty of 1886. On the other hand, it is not
necessary for that Government to show, for present purposes, that
an alleged treaty violation has an unassailable legal basis . . . If the
interpretation given by the Hellenic Government to any of the pro-
visions relied upon appears to be one of the possible interpretations
that may be placed upon it, though not necessarily the correct one,
then the Ambatielos claim must be considered, for the purposes of
the present proceedings, to be a claim based on the Treaty of 1886.”
Ubid., p. 18.)

17. This passage was much examined in the present case. It manifestly
marks both a different standard and a different methodology from that
employed in the Mavrommatis case. The Court sought to explain this by
stating that this case was “quite unlike the case of Mavrommatis Pales-
tine Concessions” (ibid., p. 14), because in the Ambatielos case the Court
could not itself decide on the merits of the claim, that matter reserved to
another tribunal. Its only duty was to see whether the dispute should be
referred to that tribunal.

18. Some may wonder at the distinction being made, noting that the
International Court must just as much avoid passing upon on the merits
in the jurisdictional phase of a case where the merits (if proceeded to) it
will itself later have to address. And in the Appeal Relating to the Juris-
diction of the ICAO Council case the Court was later to find that the
analysis of the compromissory clause would necessarily be the same,
whether the substantive competence was its own or ICAO’s (LC.

52
852 OIL PLATFORMS (SEP. OP. HIGGINS)

Reports 1972, p. 61). In any event, whether or not one shares the percep-
tion that the Ambatielos case was “quite unlike” the Mavrommatis case,
in the present case there is no question of the merits of the case being
decided by any tribunal other than the Court itself. The Mavrommatis
model remains the more compelling.

19. In the Interhandel case (1959) the Court had to decide whether it
had jurisdiction over the Swiss claims in the light of the United States
objection that the issues raised in the Swiss Application and Memorial
were matters within the domestic jurisdiction of the United States. The
Swiss Government, in responding to this objection, invoked the Wash-
ington Accord between the two Parties. The Court stated that it would:

“confine itself to considermg whether the grounds invoked by the
Swiss Government are such as to justify the provisional conclusion
that they may be of relevance in this case and, if so, whether ques-
tions relating to the validity and interpretation of those grounds are
questions of international law” U.C.J. Reports 1959, p. 24; emphasis
added).

The approach of the Court as to the application of the Washington
Accord was to see, as a “provisional conclusion”, whether it might be
“relevant to this case”, i.e. apply to the claims advanced. But no further
attention was directed to the matter.

20. The case concerning Military and Paramilitary Activities in and
against Nicaragua (Nicaragua v. United States of America), in both its
jurisdictional phase and in the Judgment for the merits, has important
implications for this case, as both Parties have stressed. Nicaragua’s
claim was based on certain military activities in Nicaragua and the waters
off its coast, responsibility for which it attributed to the United States of
America (.C.J. Reports 1984, p. 428). While the main basis for jurisdic-
tion was predicated on Article 36 (2) of the Statute, Nicaragua offered as
a subsidiary basis of jurisdiction the 1956 Treaty of Friendship, Com-
merce and Navigation between itself and the United States. The terms of
Article XXIV (2), the compromissory clause, are exactly the same as
those in Article XXI of the Iran-United States Treaty of 1955. Nicaragua
in its Memorial alleged violations of Articles XIX, XIV, XVII, XX and
I of the Treaty, though virtually no further reference was made to these
heads of the subsidiary claim in the oral argument (see ibid., Judge Oda,
separate opinion, p. 472).

21. The Court decided, by 14 votes to 2, that it had jurisdiction under
Article XXIV. In so doing it referred to the generality of the
articles invoked “particularly the provision in, inter alia, Article XIX”.
It continued that, taking these factors into account

53
853 OIL PLATFORMS (SEP. OP. HIGGINS)

“there can be no doubt that, in the circumstances in which Nicara-
gua brought its Application to the Court, and on the basis of the

. facts there asserted, there is a dispute between the Parties, inter alia,
as to the ‘interpretation and application’ of the Treaty” (C.J.
Reports 1984, p. 428, para. 83).

22. The Court appears on this occasion, as before, to have made a
definitive finding by reference to the various articles of the 1956 Treaty,
especially Article XIX, but this time without legal reasoning being prof-
fered for its findings. The separate and dissenting opinions generally do
not elucidate further the matter of legal reasoning. Of those who mention
the matter at all, Judge Singh limited himself to observing that the FCN
Treaty was in fact the best basis of jurisdiction. Judge Oda clearly felt the
matter had received insufficient attention by bar and bench. In Judge
Ago’s view, the jurisdictional requirement was met by the very recitation
of claims alleging violations of specific articles. The necessary implication
is that there was no further task for the Court itself to perform at the
jurisdictional phase. Judge Sir Robert Jennings approved the FCN Treaty
as a basis of jurisdiction, and treated compendiously the concepts of
seeing that a clause “covers” alleged acts and making good the allega-
tions relating to them. Both “must await the proceedings on the merits”
(ibid., p. 556).

23. Judge Schwebel, by contrast, clearly was of the view that a link
between the claims and the treaty must be offered by Nicaragua, and
determinatively resolved by the Court, at the phase of jurisdiction. He
engaged in that task himself in relation to each of the articles invoked
and concluded “[I]t is plain that the Treaty itself cannot plausibly be
interpreted to afford the Court jurisdiction” (ibid., p. 637). It would
appear that Judge Schwebel believed the correct test to be the relative
modest one of “plausible interpretation” (ibid) and that it was for the
Court to resolve the jurisdictional matter on that basis at the outset.

24. The Court, however, was to leave its substantive analysis of the
clauses of the Treaty, claimed to found a subsidiary basis of jurisdiction,
until the merits.

25. In the recent Application of the Convention on the Prevention and
Punishment of the Crime of Genocide case, the Court returned to a rather
more traditional approach to these matters. Bosnia and Herzogovina
invoked Article IX of the Genocide Convention as the jurisdictional basis
for the claims it brought against the Federal Republic of Yugoslavia.
Yugoslavia claimed that the dispute did not fall within the compromis-
sory clause of the Genocide Convention, which gave the Court jurisdic-
tion over “disputes . . . relating to the interpretation, application or ful-
filment of the present Convention” (Application of the Convention on the

54
854 OIL PLATFORMS (SEP. OP. HIGGINS)

Prevention and Punishment of the Crime of Genocide, Judgment, I.C_J.
Reports 1996, p. 614, para. 27). It was not suggested by Yugoslavia that
— as the United States has suggested in the present case — the claim had
nothing to do with the subject-matter of the Treaty. But it did claim that
Article IX envisaged an international dispute, which it saw as being
absent, and that, furthermore, the responsibility of a State for its own
actions falls outside of the subject-matter jurisdiction of Article IX.

26. It is true that the question of “sufficiency of subject-matter connec-
tion” was not an issue. Nor did the manner in which the Court should
approach its task receive special attention from the Parties or the Court.
At the same time the Court simply pronounced with finality on the objec-
tions ratione materiae advanced by the Federal Republic of Yugoslavia
under Article IX. There was no suggestion from the Court that it thought
it sufficed for Yugoslavia to advance a “possible interpretation” { Ambat-
ielos) or that it was reaching a “provisional conclusion” (Jnterhandel).

x * x

27. The present case has put into sharp focus a range of related but
discrete issues that must be addressed. When the Court faces a prelimi-
nary objection to its jurisdiction on the grounds that the invoked treaty
“does not cover” the claims, or concludes that the claims “do not fall
under” or “do not fall to be determined by reference to” the Treaty, three
questions arise. First, what is the test by which the Court is to make its
finding? Second, is the Court’s finding on this issue at the jurisdictional
stage provisional or final? Third, in what way is the answer dictated by
the necessity of the Court avoiding entering into the merits at the juris-
dictional phase?

28. It is not an easy task to see a clear or constant line of jurisprudence
on these matters, but certain answers suggest themselves. In formulating
them, it is to be borne in mind that:

“Neither the Statute nor the Rules of Court contain any rule
regarding the procedure to be followed in the event of an objection
being taken in limine litis to the Court’s jurisdiction. The Court
therefore is at liberty to adopt the principle which it considers best
calculated to ensure the administration of justice, most suited to pro-
cedure before an international tribunal and most in conformity with
the fundamental principles of international law.” (Mavrommatis
Palestine Concessions, Judgment No. 2, 1924, P.C.LJ., Series A,
No. 2, p. 16.)

55
855 OIL PLATFORMS (SEP. OP. HIGGINS)

29. The necessary interpretative analysis in the Mavrommatis case fell
to be made within the framework of Article 11 of the Mandate. But it
cannot be doubted that had Greece suggested that the British Govern-
ment had violated other articles of the Mandate, the Permanent Court
would have gone through the same exercises of interpretation with regard
to those articles, too. It is true, of course, that the Court must found its
jurisdiction on the compromissory clause, Article XXI of the 1955 Treaty.
But that cannot be done on an impressionistic basis. The Court can only
determine whether there is a dispute regarding the interpretation and
application of the 1955 Treaty, falling within Article XXI (2), by inter-
preting the articles which are said by Iran to have been violated by the
United States destruction of the oil platforms. It must bring a detailed
analysis to bear.

30. Nor does it suffice to say that there is manifestly a dispute about
the application, and indeed the interpretation of the Treaty — and that
ergo there exists jurisdiction under Article XXI. It was suggested to the
Court by Iran that it was enough for there to be differences between the
two sides as to the application of the Treaty (CR 96/15, p. 31). But one
must ask the question: enough for what? It is, of course, enough for the
Court to have to exercise its compétence de la compétence, as it is now
doing. But it is not necessarily enough in the sense of it being a pass-key
for the case to proceed to the merits. The Court has first to decide if the
claims fall under the 1955 Treaty — in other words, that the Treaty
applies. In the present case, where jurisdiction is disputed, and there is a
dispute about “the interpretation or application” of a treaty, “applica-
tion” falls for determination at the jurisdictional phase.

31. Where the Court has to decide, on the basis of a treaty whose
application and interpretation is contested, whether it has jurisdiction,
that decision must be definitive. (It is uncertain whether cases where the
merits fall to be determined by another tribunal may perhaps be an
exception to this general provision — notwithstanding that the rationale,
when closely examined, is debatable.) It does not suffice, in the making of
this definitive decision, for the Court to decide that it has heard claims
relating to the various articles that are “arguable questions” or that are
“bona fide questions of interpretation” (each being suggestions advanced
in this case). This is so notwithstanding that the Interhandel case (with its
passing reference to a “provisional conclusion”) and the Military and
Paramilitary Activities in and against Nicaragua case do not fit easily
into this approach. The treatment of the issue in the latter case contained
so many remarkable elements and so many diverse views that it cannot
be seen as a clear decision by the Court to move away from the approach
so powerfully established in the Mavrommatis case. Nor, in my view, is
the answer to be found in the establishment of a “reasonable connection”

56
856 OIL PLATFORMS (SEP. OP. HIGGINS)

between the claims and the Treaty — that is a necessary but not sufficient
condition.

32. There has been some suggestion that “plausibility” provides
another test for determination of whether the Court has jurisdiction. It
was said in the Ambatielos case that the Court must determine whether
the arguments of the applicant State

“in respect of the treaty provisions on which the Ambatielos claim is
said to be based, are of a sufficiently plausible character to warrant
a conclusion that the claim is based on a Treaty” (LC. J. Reports
1953, p. 18; emphasis added).

“Plausibility” was not the test to warrant a conclusion that the claim
might be based on the Treaty. The only way in which, in the present case,
it can be determined whether the claims of Iran are sufficiently plausibly
based upon the 1955 Treaty is to accept pro tem the facts as alleged by
Iran to be true and in that light to interpret Articles I, IV and X for juris-
dictional purposes — that is to say, to see if on the basis of Iran’s claims
of fact there could occur a violation of one or more of them.

33. In the Ambatielos case (1953), the Court rejected the United King-
dom claim that the Court should provisionally accept the facts as asserted
by the applicant and see if they would constitute a violation of the Treaty
said to provide the Court with jurisdiction. The Court did this for two
reasons: first, to find that the facts would constitute a violation was to
step into the merits; and second, the merits in this case had been reserved
to a different body, the Commission of Arbitration established under the
Protocol of 1886. This constraint does not operate in the present case. It
is interesting to note that in the Mavrommatis case the Permanent Court
said it was necessary, to establish its jurisdiction, to see if the Greek
claims “would” involve a breach of the provisions of the article. This
would seem to go too far. Only at the merits, after deployment of evi-
dence, and possible defences, may “could” be converted to “would”. The
Court should thus see if, on the facts as alleged by Iran, the United States
actions complained of might violate the Treaty articles.

34, Nothing in this approach puts at risk the obligation of the Court
to keep separate the jurisdictional and merits phases (unless it had been
decided that a preliminary objection did not possess an exclusively pre-
liminary character under Article 29 (2) of the Rules of Procedure) and to
protect the integrity of the proceedings on the merits. Of course any
definitive decision that even on the facts as described by Iran no breach
of a particular article could follow, does “affect the merits” in the sense
that that matter no longer may go to the merits. That is inherent in the
nature of the preliminary jurisdiction of the Court. What is for the merits

57
857 OIL PLATFORMS (SEP. OP. HIGGINS)

— and which remains pristine and untouched by this approach to the
jurisdictional issue — is to determine what exactly the facts are, whether
as finally determined they do sustain a violation of, for example,
Article X; and if so, whether there is a defence to that violation, lying
in Article XX or elsewhere. In short, it is at the merits that one sees
“whether there really has been a breach” (Mavrommatis Palestine
Concessions, Judgment No. 2, 1924, P.CI.J., Series A, No. 2, p. 23).

35. It is clear from the jurisprudence of the Permanent Court and of
the International Court that there is no rule that requires a restrictive
interpretation of compromissory clauses. But equally, there is no evi-
dence that the various exercises of jurisdiction by the two Courts really
indicate a jurisdictional presumption in favour of the plaintiff. (I make
no reference in these observations as to the jurisdictional standards appli-
cable for establishing a competence sufficient for the ordering of provi-
sional measures.) The Court has no judicial policy of being either liberal
or strict in deciding the scope of compromissory clauses: they are judicial
decisions like any other.

36. A final point on judicial methodology: in its Judgment the Court
has accepted certain of the preliminary objections, and rejected others.
This is not without precedent, as shown by the different treatment that
was accorded in the Mavrommatis case to the preliminary objections as
they related to the Jaffa and the Palestine Concessions. The Court may
properly determine that it has jurisdiction in respect of certain claims but
not in respect of others. (This approach to settling one’s own jurisdiction
is, incidentally, very familiar to human rights tribunals, which often are
faced with claims of violations of a variety of treaty provisions, but
decide that, for jurisdictional reasons, the applicant may only proceed to
the merits in respect of one or more of them.) Selection of grounds of
claim that may proceed to the merits is a proper exercise of the com-
pétence de la compétence.

x * +

37. It is these methodological considerations that have fashioned my
approach to the substantive consideration of Articles I, IV and X of the
1955 Treaty in the light of the United States preliminary objection. It is
necessary to decide definitively whether any of them afford a basis of
jurisdiction; and the legal threshold in this regard is exactly as it would
be with any other decision.

58
858 OIL PLATFORMS (SEP. OP. HIGGINS)

38. The Court was informed by Iran that the destroyed platforms were
in active commercial use, save for Platform 7 in the Reshadat complex
and the control room at the Salman complex, which were undergoing
repairs. The United States has told the Court that the platforms were
being used for hostile military purposes. The question to be resolved is
whether, even taking pro tem Iran’s version of the facts, their destruction
could violate Articles I, IV (1) or X (1).

39. I am essentially in agreement with what the Court has to say on
the application of Articles I and IV (1) of the 1955 Treaty to the facts as
claimed by Iran. In particular, I agree that the use of force is not per se
“outside of” the 1955 Treaty: the issue rather is whether the use of force
in issue could in principle cause a violation of the Treaty. I equally agree
that neither Article I nor Article IV (1) provides that potentiality. My
reasons regarding Article I are essentially those offered by the Court. My
reasons regarding Article IV (1) are to an extent different. I believe
that Article IV (1) clearly refers to the obligations of the United States to
Iranian nationals, their property and their enterprises, within the territory
of the United States; and vice versa. This follows from the stated duty
not to impair “their legally acquired rights” — the language of foreign
investment protection. It follows equally from reading Article IV (1)
together with the clauses that follow. I further believe that the key terms
“fair and equitable treatment to nationals and companies” and “unreason-
able and discriminatory measures” are legal terms of art well known in the
field of overseas investment protection, which is what is there addressed.
And the well-known meaning given to these terms simply has no common
point of reference with the facts as claimed by Iran.

40. The Court has founded its jurisdiction on Article X (1) which pro-
vides that “Between the territories of the two High Contracting Parties
there shall be freedom of commerce and navigation”. In the Oscar Chinn
case (Judgment, 1934, P.C.I.J., Series A/B, No. 63), as in the present
case, the Permanent Court noted that freedom of navigation and freedom
of commerce were indeed separate concepts but, in the context of the
rights under examination in that case, did not need separate examination.
Although — as the Court has observed in paragraph 38 of its Judgment
— no claim has been made by Iran relating to freedom of navigation, here
too the freedom of commerce provided for in Article X (1) still has to be
read in context. Freedom of commerce in its general sense is exactly what
is buttressed by the provisions of Articles VIII and IX. Read both against

59
859 OIL PLATFORMS (SEP. OP. HIGGINS)

the background of these articles, and in the context of the para-
graphs that follow in Article X itself, it does seem to me that the com-
merce there referred to is maritime commerce or — as in the Oscar Chinn
case — commerce integral to, closely associated with, or ancillary to
maritime commerce.

41. Were the phrase “freedom of commerce” in paragraph 1 of
Article X to have a meaning entirely distinct from all that follows in
Article X, it would surely either have been located in Articles VIII or IX,
or have merited a separate article to itself. The fact that the 1955 Treaty
replaced the provisional agreement of 1928 (Judgment, para. 41) does not
seem to outweigh these considerations.

42. It is suggested in the Judgment (para. 46) that “the right to...
operate businesses” is covered by treaties dealing with trade and com-
merce. But any such right is a right given to the nationals of the one party
in the territory of the other. Treaties of trade and commerce do not pro-
vide that party A will allow party B to operate businesses in B’s own ter-
ritory. Such a provision would be strange indeed.

43. These points apart, there is also the question as to whether
petroleum production platforms (whether engaged in actual production
at the relevant moments or not) are “commerce” within the terms of
Article X (1). The Court has persuasively shown in paragraph 45 of the
Judgment that “commerce” is generally understood as going beyond pur-
chase and sale and including a multitude of activities ancillary thereto. It
is equally true that petroleum is an important commercial export from
Iran to the United States. But yet a further step is required to show that
commerce is generally understood to include the means of production of
that which may, much later in the chain, form the subject matter of inter-
national commerce.

44. No authority is offered by the Court for that “step too far”.

45. The quotation from the Judgment of the Permanent Court of
International Justice in the Oscar Chinn case (Judgment, 1934, P.C.LJ.,
Series A/B, No. 63, p. 84) cited in the Court’s present Judgment
(para. 48) should not be taken out of its context. In this case the Court
was called upon to decide if, by virtue of the impact of certain Belgian
actions upon Mr. Oscar Chinn, a British river transporter in the Congo,
Belgium had violated its obligations towards the United Kingdom under
the Convention of Saint-Germain-en-Laye of 1919. Article 1 of that Con-
vention annexed Article 1 of the General Act of Berlin of 26 February
1885 according to which “the trade of all nations shall enjoy complete
freedom”. And Article 5 of the Convention of Saint-Germain-en-Laye
provided that the navigation of the Niger and lakes within the specified

60
860 OIL PLATFORMS (SEP. OP. HIGGINS)

territories “shall be entirely free for merchant vessels and for the trans-
port of goods and passengers”. Further, craft of every kind belonging to
the signatory Powers “shall be treated in all respects on a footing of per-
fect equality”.

46. The Court found that, in the Saint-Germain régime, fluvial trans-
port was a branch of commerce and that freedom of commerce (“com-
mercial freedom”) was expressly contemplated (Oscar Chinn, Judgment,
1934, P.C.I_J., Series A/B, No. 63, pp. 81 and 83). It was but a short step
for the Permanent Court to find that freedom of trade guaranteed the
right to engage in any commercial activity, including “industry, and in
particular the transport business” (ibid., p. 84).

47. The fluvial transportation industry was an integral part of the
trade envisaged under Article 5 of the Saint-Germain Convention in a
way that oil production is not an integral part of what was envisaged
under Article X of the 1955 Treaty of Amity, Economic Relations and
Consular Rights between Iran and the United States. Moreover, the
aggrieved party was a foreigner, complaining about the actions of the
host State. The Oscar Chinn case cannot, in my view, be relied on as
authority for the proposition that the legality of the destruction of oil
platforms falls to be decided by reference to the treaty obligation of free-
dom of commerce.

48. Nor is the situation saved, in my view, by the contention that
“freedom of commerce”, even if not “commerce” itself, covers that which
is produced and which may perhaps at a later stage be exported, perhaps
to the United States (cf. the present Judgment, para. 50).

49. Were the standard required for deciding any of the above matters
mere “reasonable connection” or “provisional conclusion”, then I con-
cede that this test might well be met. But, for the reasons I have elabo-
rated above, the Court must have available to it substantive reason to
support a definitive finding.

50. Iran emphasized in its pleadings to the Court that the oil produced
in the Reshadat field passed through a central platform within the com-
plex, in order to be passed by pipeline to the storage and loading facilities
at Lavan Island. It was also contended that it was from platform A on
the Nasr complex that oil was transported by pipeline to the loading,
storage and export facilities at Sirri Island. If that is so (and these asser-
tions of fact are not conceded by the United States and until the merits
cannot be adjudicated), then those particular platforms may be regarded
as integral to the transport of oil to tanker loading points (and not just
its production). Iran informed the Court that the United States attacks
were directed at the Reshadat central platform and the Nasr complex A
platform. Accordingly, their destruction might occasion a violation of

61
861 OIL PLATFORMS (SEP. OP. HIGGINS)

Article X (1). That transportation (or “carriage of goods”) is an essential
part of commerce is well recognized in the leading textbooks on the sub-
ject, as well as in the citations relied on by the Court in paragraphs 45
and 46 of its Judgment.

51. It is on these very limited grounds that I have voted in favour of
the Court’s dispositif in this case. They provide a sufficiently substantive
ground for the existence under Article XX1 (2) of a dispute between Iran
and the United States concerning the application and interpretation of
Article X (1) of the 1955 Treaty, as it bears on the destruction of the
Reshadat and Nasr complex. I do not believe the Court has any jurisdic-
tion over the destruction of the Salman complex, where no comparable
allegations of fact were made as to the transportational function of the
installations destroyed.

52. It will be for the United States, upon the merits, to challenge Iran’s
allegations of fact as to the technical, operational character of the par-
ticular installations destroyed and to seek to make good its own claims
that they were being put to military use. The United States will also be
able to adduce all defences open to it.

(Signed) Rosalyn Hicoins.

62
